Case 1:18-cV-03441-RLY-DI\/|L Document 1 Filed 11/07/18 Page 1 of 7 Page|D #: 1

Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction w d
iii 535 3‘ r}§;$,;?
§ aur.!";:f;." {,; ‘{;{` 7
UNITED STATES DISTRICT Col§§,g im § w}‘*i”'
for the NU? S!` 7 161

 
   
 

Southern District of Indiana

Indianapolis Divisio`n
C€ 3 4 4 1 RLY _DML

Case No.

 

Raj Patel (to be filled in by the Clerk's Ojj'ice)

 

Plaintij”(s)
(Write the full name of each plaintiij who is filing this complaint
If the names of all the plaintijj% cannot fit in the space above,
please write “see attached ” in the space and attach an additional
page with the fit/l list ofnames.)
.V_

F ederal Bureau of Investigations, Indianapolis
Metropolitain Police Department, Brownsburg Police
Department

 

Defendant(s)
(Write the fall name of each defendant who is being sued If the
names of all the defendants cannot fit in the space above, please
write “see attached ” in the space and attach an additional page
with the fall list of names. )

\_/V\/\/\./\./\/\_/V\/\/\/VV\/

»

COMPLAINT AND REQUEST FOR INJUNCTION

I. The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named` 1n the complaint. Attach additional pages if

 

 

 

 

 

needed.
Name Rai Patel
Street Address 501 North Capitol Avenue, Apt. 4126
City and County Indianapolis, Marion
»State and Zip Code IN, 461 12
Telephone Number 3 17-33 1-0008
E-mail Address rajp2010@gmail.c0m

 

Page l of 7

Case 1:18-cV-03441-RLY-DI\/|L Document 1 Filed 11/07/18 Page 2 of 7 Page|D #: 2

Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction

B.

The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation For an individual defendant,
include the person's job or title (ifknown). Attach additional pages if needed.

Defendant No. 1

 

 

 

 

 

Name Federal Bureau of Investigations ~
Job or Title (ifknown)

Street Address 8825 Nelson B Klein Pkwy

City and County Indianapolis, Marion County
State and Zip Code IN, 46250

Telephone Number 3 17-595'-4000

E-mail Address (ifknown)

Defendant No. 2

 

 

 

 

 

 

 

Name Brownsburg Police Department
JOb OI‘ Title (ifknown)

Street Address 31 North Green Street

City and County Brownsburg, Hendricks County
State and Zip Code IN, 46112

Telephone Number 3 17-852-1 100

E-mail Address (ifknown)

Defendant No. 3

 

 

 

 

 

 

 

 

Name Indianapolis Metropolitan Police Department
JOb OI' Title (ifknawn)

Street Address 50 North Alabama Street

City and County Indianapolis, Marion County

State and Zip Code IN, 46204

Telephone Number (3 17) 327-3 8 1 1

E-mail Address (ifknown)

Defendant No. 4

 

 

 

 

 

 

Name Kartik Patel

Job or Title (ifknown)

Street Address 1239 Spring Lake Drive

City and County Brownsburg, Hendricks County
State and Zip Code IN, 46112 '

Telephone Number 3 17-750-4258

 

Page 2 of 7

Case 1:18-cV-03441-RLY-DI\/|L Document 1 Filed 11/O7/18 Page 3 of 7 Page|D #: 3

Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction

 

E-mail Address (ifknown)

 

II. Basis for Jurisdiction

F ederal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. In a
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff

What is the basis for federal court jurisdiction? (check all that apply)
g Federal question l:l Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.
A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
are at issue in this case. '

Fourth Amendment; 14th Amendment; 4th Amendment; Stored Communication Act (18 U.S.C. §
2701-2712); FERPA; Wrongful Interference with Trade or Business Practice; RICO; False Light;
Defamtion; 9th Amendment; 8th Amendment; Sth Amendment; 6th Amendment; Stored
Communications Act; FISA Amendments Act of 2008; USA Freedom Act; CALEA Act; USA Patriot
Act; lst Amendment; Lahnam Act

 

B. If the Basis for Jurisdiction Is Diversity of Citizenship

 

 

l. The Plaintiff(s)
a. lf the plaintiff is an individual
The plaintiff, (name) , is a citizen of the
State Of (name) \
b. If the plaintiff is a corporation
The plaintiff, (name) , is incorporated

 

under the laws of the State of (name)

 

and has its principal place of business in the State of (name)

 

(If more than one plaintij is named in the complaint, attach an additional page providing the
same information for each additional plaintijf)

2. The Defendant(s)

a. If the defendant is an individual

Page 3 of 7

Case 1:18-cV-03441-RLY-DI\/|L Documentl Filed 11/07/18

l Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction

III.

The defendant, (name)

Page 4 of 7 Page|D #: 4

, is a citizen of

 

the State Of (name)

. Or is a citizen of

 

(foreign nation)

 

b. If the defendant is a corporation
The defendant, (name)

, is incorporated under

 

the laws of the State of (name)

, and has its

 

principal place of business in the State of (name) n

Or is incorporated under the laws of yoreign nation)

and has its principal place of business in (name)

 

 

 

(If more than one defendant is named in the complaint, attach an additional page providing the

same information for each additional defendant.)

3. The Amount in Controversy

The amount in controversy-the amount the plaintiff claims the defendant owes or the amount at
stake-is more than $75,000, not counting interest and costs of court, because (explain):

$100 million; there will be attorneys fees, loss of oppurtunity, wrongful interefence,
reputational damages, punitive damages, consequtional damages, actual damages, reliance

damages, and trebale damages,

 

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments State as briefly as possible the
facts showing that each plaintiff is entitled to the injunction or other relief sought. State how each defendant
was involved and what each defendant did that caused the plaintiff harm or violated the plaintiffs rights,
including the dates and places of that involvement or conduct. If more than one claim is asserted, number each
claim and write a short and plain statement of each claim in a separate paragraph Attach additional pages if

 

needed.

A. Where did the events giving rise to your claim(s) occur?
They occurred in the areas where I am present. The locations were in actual reality, rather than virtual
reality. '

B. What date and approximate time did the events giving rise to your claim(s) occur?

Page 4 of 7

 

Case 1:18-cV-03441-RLY-DI\/|L Document 1 Filed 11/07/18 Page 5 of 7 Page|D #: 5

Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction

They have occurred sporidically from the year 2005-2006 to at least when I voluntary withdrew from
Notre Dame in November 2017, but they have occurred more after graduation from the year 2014,
especially during the third-year of my law school the year 2017, I had only ll credit hours when l
withdrew from Notre Dame, whereas I had 15 credit hours my first semester, 16 credit hours my
second semester, 14 credit hours my third semester, and 17 creidt hours my fourth semester. _

 

C. What are the facts underlying your claim(s)? (For example: What happened to you? Who did what?
Was anyone else involved? Who else saw what happened?)

I have been survielled everywhere I go since the year 2005-2018 with the knowledge of law
enforcement Based on my human interactions, my dad, Kartik Patel, has actual knowledge of the
parties involved. Kartik Patel is also associated with Indianapolis Metropolitian Police Department
(IMPD) and has won a community leaders award. They evaesdrop into my conversations and memeck
the exact Word pattern verbatiam within the next 24 hours. The evaesdropping occurs through my
phone to phone conversations or even when the conversation is human to human. I call this
"psychologically warfare." To the best of my knowledge, my monitoring has been going on mainly
through microphones, but it is possibly visual through video tapes. l do not remember anything sexual
being leaked. Therefore, I think that this is more for amusement. Based on my human interactions with
Brownsburg Police Department (BPD) and with the late Assistant Chief James Waters of the IMPD,
local law enforcement might be aidding and abetting or is exclusively conducting the survillence.

 

IV. Irreparable Injury

Explain why monetary damages at a later time would not adequately compensate you for the injuries you
sustained, are sustaining, or will sustain as a result of the events described above, or why such compensation
could not be measured.

I would like my ongoing violations of consitutional rights restored. l will file other pro se complaints, including
but not limited to violations of my civil rights and breach of contract against the aforementioned parties and
other parties.

 

V. Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
punitive money damages.

Page 5 of 7

Case 1:18-cV-03441-RLY-DI\/|L Document 1 Filed 11/07/18 Page 6 of 7 Page|D #: 6

Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction

I request the court provide an injunction to order all law enforcment to stop violating my constitutional and legal
rights. I would like actual and punitive damages, I have earned actual damages because I was induced to
withdraw from Notre Dame, which led to lossing money for an academic year, reputational harm because of
having to take a year off of school unnecessarily, emotional harm, and consequtial damages because of lossing
Wages from a salary job, and having to find living and accomodations when l did not need to. I have earned
punitive damages so law enforcement does not unlawfully survielle. I believe the reason of why I am being
survielled has evolved over time. First it Was exclusively for amusement but now the motive for the survielling
is more political than not. First, the survillence was to make me "speak to my father" or "respect my father."
While I did not ignore him, he was not happy with contemporary teenage phases of life. I was elected by a
committee to be the Student Body President at Brownsburg High School, then at Emory University I was
popularly elected as the Student Body President, and then at Notre Dame Law School I was popularly elected as
a Third-Year Representative from the Notre Dame Bar Association to the Indiana State Bar Association. As a
part of my duties for student body president, I met President Caxter and His Holiness the Dalai Lama. After
2014, I believe that the motive is political and hidden under the vindictive guise of "respect your father."

Moreover, l have reason to believe that the nature of the survillence is also for political sabotage because one of
my former high school assistant principal's son works for a likely presidential candidate in South Bend, Indiana.
I have nothing personal against the mayor nor do I know him, and I will only qualify to run for president in
about a decade. I would like to plead it because of Notre Dame's unique geo-political positioning and because
my former assistant principal ("Ms. S.B.") contacted me via facebook within 3 hours of downloading the pro se
forms from the uscouIts website. I also do not regularly stay in touch with Ms. S.B. I view it to be more than a
coincidence.

 

VI. Certification and Closing

Under Federal Rule of Civil Procedure ll, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule ll. '

A. For Parties Without an Attorney

l agree to provide the Clerk’s Ofiice with any changes to my address where case_related papers may be
served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing: l 1/06/2018

 

Signature of Plaintiff
Printed Name of Plaintiff Raj K. Patel

 

 

B. For Attorneys

Page 6 of 7

Case 1:18-cV-03441-RLY-DI\/|L Document 1 Filed 11/O7/18 Page 7 of 7 Page|D #: 7

Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction

Date of signing:

 

Signature of Attorney

 

Printed Name of Attorney

 

Bar Number

 

Name of Law Firm
Street Address
State and Zip Code

 

 

 

Telephone Number
E-mail Address

 

 

Page 7 of 7

